Citation Nr: 1800029	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  13-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic bronchitis and asthma.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his sister-in-law, B. E.


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2011, August 2012, February 2013, and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the claims for additional development.  In January 2016, the Board remanded the case to schedule a Board hearing.  Thereafter, the Veteran had a Board hearing in May 2016.

The decision below addresses the two rating issues.  The service connection issues are addressed in the remand section following the decision.


FINDING OF FACT

In May 2016, the Veteran's representative requested withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 30 percent for chronic bronchitis and asthma and the issue of entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 30 percent for chronic bronchitis and asthma have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the May 2016 Board hearing, prior to promulgation of a Board decision in the appeal, the Veteran's representative indicated that the Veteran wishes to withdraw his appeal of the issues of entitlement to an initial rating in excess of 30 percent for chronic bronchitis and asthma and an initial compensable rating for bilateral hearing loss.  The day following the hearing, the Veteran's representative submitted a letter again requesting to withdraw the appeal in regard to such claims.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of such issues and they are dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).

ORDER

The appeal of the issue of entitlement to an initial rating in excess of 30 percent for chronic bronchitis and asthma is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

The Veteran is seeking service connection for a psychiatric disorder and an eye condition.  In regard to these claims, the Veteran and his representative were sent a letter by the Board in October 2017 that requested he indicate whether he wished to waive initial RO consideration of evidence associated with the record after the most recent supplemental statements of the case (SSOCs) issued addressing such claims in August and October 2015.  In November 2017, the Veteran responded that he was requesting that these claims be remanded to the RO for consideration of such additional evidence.  Accordingly, the Board finds that these claims must be remanded for reconsideration of these claims and issuance of an SSOC if such claims are not granted.  See 38 C.F.R. § 19.31.

Accordingly, these issues are REMANDED for the following action:

After conducting any development deemed necessary, review the record evidence received since the August and October 2015 SSOCs.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes consideration of all evidence associated with the claims file since the August and October 2015 SSOCs, including evidence submitted by the Veteran.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


